Citation Nr: 1732045	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  10-20 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from March 1973 to March 1977. 

This matter comes before the Board of Veterans Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs, Regional Office, located in Buffalo, New York (RO), which in pertinent part, denied the benefits sought on appeal. 

In May 2011, the Veteran and his wife testified before the undersigned during a Board hearing held at the RO.  A copy of the hearing transcript has been associated with the claims folder.

The Board denied the claim for an increased rating for hearing loss in November 2016.  The Veteran subsequently appealed this denial to the Court of Appeals for Veterans Claims (Court).  In a May 2017 Joint Motion for Remand (JMR) and Order, the Court vacated the Board's November 2016 decision and remanded the claim to the Board for further adjudication.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed with respect to the claim for service connection for bilateral hearing loss and that there is a complete record upon which to decide this claim so that the Veteran is afforded every possible consideration.  38 U.S.C.A.      § 5103A; 38 C.F.R. § 3.159.  In addition, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159 (c)(4); Duenas v. Principi, 18 Vet. App. 512 (2004); Robinette v. Brown, 8 Vet. App. 69 (1995); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In addition, once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  For below noted reasons, the Board finds that, while the Veteran was afforded VA examinations in order to determine the nature and etiology of his claimed hearing loss in August 2013 and January 2016, an addendum opinion is necessary to decide the claim.

The Veteran contends that his current hearing loss is the result of exposure to acoustic trauma during his service.  In November 2015, the Board remanded the claim to obtain an etiological opinion as the Board found that the August 2013 VA examination was inadequate.  A January 2016 VA examiner acknowledged that the Veteran was exposed to significant amounts of noise in service, but denied that the Veteran suffered in-service acoustic trauma, and opined that the Veteran's current hearing loss was less likely than not caused by his in-service noise exposure. 

The Board subsequently denied the Veteran's claim in a November 2016 decision.  However, the Court in a May 2017 JMR, found that the Board erred in its acceptance of the January 2016 examination as adequate and noted that the RO had already conceded that the Veteran suffered from in-service noise exposure when they granted service connection for tinnitus in August 2013.  Furthermore, the Court found that the Board erred by not considering a private treatment note which appears to indicate that the Veteran may have suffered from hearing loss as early as 1978, the year after his separation from service.  Therefore, on remand, an addendum opinion must be obtained to determine the nature and etiology of the Veteran's claimed hearing loss, and the examiner is asked to consider the entirety of the claims file to include the RO's concession of in-service noise exposure and the 1978 private treatment note.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a new VA audiological examination to determine the existence and etiology of his bilateral sensorineural hearing loss.  The Veteran's claims file must be made available to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  All indicated tests and studies must be accomplished.  After review of the service and post service medical evidence of record, and the lay statements and testimony of record, the examiner must provide an opinion as to whether the Veteran's bilateral sensorineural hearing loss is at least as likely as not (i.e. 50 percent probability or more) etiologically related to his period of active military service, to include his conceded military noise exposure.  The examiner must also consider and address the Veteran's lay statements and testimony regarding the symptoms that he experienced during service and continuously since service discharge.  

The examiner is asked to specifically address the 1985 private treatment note indicating that the Veteran had been seen in 1978 for various complaints, to include decrease in hearing. 

In rendering the requested opinion and rationale, the examiner must note that the fact that the service treatment records do not document hearing loss disability for VA purposes is not fatal to the Veteran's claim and cannot be the only basis by which to reject a possible nexus to service.  All opinions must be supported by complete and thorough rationale.

2.  Readjudicate the appeal.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




